SUMMARY ORDER
Pro se Plaintiffs-Appellants Myrtha and Hiram Hernandez appeal from the judgment of the United States District Court for the Western District of New York (Larimer, J.) entered pursuant to a Decision and Order dated July 11, 2002, granting defendants’ motion for summary judgment and dismissing plaintiffs’ second amended complaint.
This Court reviews orders granting summary judgment de novo and focuses on whether the district court properly concluded that there was no genuine issue as to any material fact and the moving party was entitled to summary judgment as a matter of law. See Allstate Ins. Co. v. Mazzola, 175 F.3d 255, 258 (2d Cir.1999).
For the reasons stated in the district court’s thorough opinion, we affirm. The judgment of the district court is AFFIRMED.